PER CURIAM.
This is an appeal by the wife from an amended final judgment dissolving the bonds of matrimony between the parties and adjudicating the marital property rights.
Appellant’s principal contention is that the trial court erred in failing to award her a special equity in certain real and personal property in which she was claiming an interest.
We have considered all points on appeal in the light of the record and briefs and have concluded that no reversible error has been demonstrated, therefore the judgment appealed should be affirmed. Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Sommese v. Sommese, 324 So.2d 647 (Fla. 1st DCA 1976).
Affirmed.